 

Exhibit 10.3

 



 

 

INTERCREDITOR AGREEMENT

 

dated as of February 10, 2016 between

 

Citibank, N.A.,

as Priority Lien Agent,

 

and

 

U.S. Bank National Association,

as Second Lien Collateral Agent

 

And acknowledged and agreed to by

the Issuers and Grantors on the signature pages hereto

 



 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
FEBRUARY 10, 2016, AMONG VANGUARD NATURAL RESOURCES, LLC, CERTAIN OF ITS
SUBSIDIARIES FROM TIME TO TIME PARTY THERETO, VNR FINANCE CORP. AND U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE, (B) THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF SEPTEMBER 30, 2011 AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME, AMONG VANGUARD NATURAL GAS, LLC, THE
LENDERS PARTY THERETO FROM TIME TO TIME AND CITIBANK, N.A., AS ADMINISTRATIVE
AGENT, (C) THE OTHER NOTE DOCUMENTS REFERRED TO IN SUCH INDENTURE AND (D) THE
OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT.

 



 

 

  [Vanguard Intercreditor Agreement]

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS       Section 1.01 Construction; Certain
Defined Terms 1       ARTICLE II LIEN PRIORITIES       Section 2.01 Relative
Priorities 15 Section 2.02 Prohibition on Marshalling, Etc 16 Section 2.03 No
New Liens 16 Section 2.04 Similar Collateral and Agreements 16 Section 2.05 No
Duties of Priority Lien Agent 17 Section 2.06 No Duties of Second Lien
Collateral Agent 17       ARTICLE III ENFORCEMENT RIGHTS; PURCHASE OPTION      
Section 3.01 Limitation on Enforcement Action 18 Section 3.02 Standstill
Periods; Permitted Enforcement Action 18 Section 3.03 Insurance 19 Section 3.04
Notification of Release of Collateral 19 Section 3.05 No Interference; Payment
Over 19 Section 3.06 Purchase Option 21       ARTICLE IV OTHER AGREEMENTS      
Section 4.01 Release of Liens; Automatic Release of Second Liens 23 Section 4.02
Certain Agreements With Respect to Insolvency or Liquidation Proceedings 24
Section 4.03 Reinstatement 27 Section 4.04 Refinancings; Additional Second Lien
Debt 28 Section 4.05 Amendments to Second Lien Documents 29 Section 4.06 Legends
29 Section 4.07 Second Lien Secured Parties Rights as Unsecured Creditors;
Judgment Lien Creditor 29 Section 4.08 Postponement of Subrogation 29 Section
4.09 Acknowledgment by the Secured Debt Representatives 30       ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS       Section
5.01 General 30 Section 5.02 Deposit Accounts 30       ARTICLE VI APPLICATION OF
PROCEEDS; DETERMINATION OF AMOUNTS       Section 6.01 Application of Proceeds 31
Section 6.02 Determination of Amounts 31

 

  i[Vanguard Intercreditor Agreement]

 

 

ARTICLE VII NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF
GRANTORS; ETC.       Section 7.01 No Reliance; Information 31 Section 7.02 No
Warranties or Liability 32 Section 7.03 Obligations Absolute 32 Section 7.04
Grantors Consent 33       ARTICLE VIII REPRESENTATIONS AND WARRANTIES      
Section 8.01 Representations and Warranties of Each Party 33 Section 8.02
Representations and Warranties of Each Representative 33       ARTICLE IX
MISCELLANEOUS       Section 9.01 Notices 33 Section 9.02 Waivers; Amendment 35
Section 9.03 Actions Upon Breach; Specific Performance 35 Section 9.04 Parties
in Interest 35 Section 9.05 Survival of Agreement 35 Section 9.06 Counterparts
35 Section 9.07 Severability 36 Section 9.08 Governing Law; Jurisdiction;
Consent to Service of Process 36 Section 9.09 WAIVER OF JURY TRIAL 36 Section
9.10 Headings 36 Section 9.11 Conflicts 37 Section 9.12 Provisions Solely to
Define Relative Rights 37 Section 9.13 Certain Terms Concerning the Second Lien
Collateral Agent 37 Section 9.14 Certain Terms Concerning the Priority Lien
Agent and the Second Lien Collateral Agent 37 Section 9.15 Authorization of
Secured Agents 38 Section 9.16 Further Assurances 38 Section 9.17 Relationship
of Secured Parties 38

 

Annex and Exhibits

 

Annex I       Exhibit A Form of Priority Confirmation Joinder Exhibit B Security
Documents

 

  ii[Vanguard Intercreditor Agreement]

 

 

INTERCREDITOR AGREEMENT, dated as of February 10, 2016 (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), between Citibank, N.A., as administrative agent for the
Priority Lien Secured Parties referred to herein (in such capacity, and together
with its successors and assigns in such capacity, the “Original Priority Lien
Agent”) and U.S. Bank National Association, as collateral trustee for the Second
Lien Secured Parties referred to herein (in such capacity, and together with its
successors in such capacity, the “Original Second Lien Collateral Agent”), and
acknowledged and agreed to by the Issuers (defined below) and Grantors (defined
below) on the signature pages hereto.

 

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Second Lien Indenture (defined below) governing the Second Lien
Indenture Notes (defined below).

 

From time to time following the date hereof, VANGUARD NATURAL RESOURCES, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Holdings”), VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company
(together with its successors and assigns, “Vanguard”), and VNR FINANCE CORP., a
Delaware corporation (“Finance Corp”, and together with Holdings and Vanguard,
the “Issuers”) may incur Additional Notes and Additional Second Lien Obligations
(each defined below) to the extent permitted by the Secured Debt Documents (as
defined below); in connection with the Second Lien Indenture and any Additional
Notes or Additional Second Lien Obligations, the Issuers and certain Grantors
(defined below), the Second Lien Trustee (defined below) and the Second Lien
Collateral Agent (defined below) have entered into the Second Lien Collateral
Trust Agreement (defined below).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Agent (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01         Construction; Certain Defined Terms. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified in accordance with the terms of each applicable Secured Debt
Document (including, for the avoidance of doubt, this Agreement), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

 1[Vanguard Intercreditor Agreement]

 

 

(b)          All terms used in this Agreement that are defined in Article 1, 8
or 9 of the New York UCC (whether capitalized herein or not) and not otherwise
defined herein have the meanings assigned to them in Article 1, 8 or 9 of the
New York UCC. If a term is defined in Article 9 of the New York UCC and another
Article of the New York UCC, such term shall have the meaning assigned to it in
Article 9 of the New York UCC.

 

(c)          Unless otherwise set forth herein, all references herein to the
Second Lien Collateral Agent shall be deemed to refer to the Second Lien
Collateral Agent in its capacity as collateral trustee under the Second Lien
Collateral Trust Agreement.

 

(d)          As used in this Agreement, the following terms have the meanings
specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01(a).

 

“Additional Notes” has the meaning given to the term “Additional Notes” in the
Second Lien Indenture as in effect on the date hereof.

 

“Additional Second Lien Debt Facility” means any indebtedness for which the
requirements of Section 4.04(b) of this Agreement applicable thereto have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document;
provided that neither the Second Lien Indenture nor any Second Lien Substitute
Facility shall constitute an Additional Second Lien Debt Facility at any time.

 

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

 

“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

 

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Agent, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Indenture
Second Lien Secured Parties shall not be deemed Additional Second Lien Secured
Parties.

 

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Issuers or any other Grantor creating (or
purporting to create) a Lien upon the Second Lien Collateral in favor of the
Additional Second Lien Secured Parties.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

 

 2[Vanguard Intercreditor Agreement]

 

 

“Bank Product” means each and any of the following bank services and products
provided to the Issuers or any other Grantor by any lender under the Priority
Credit Agreement or any Affiliate of any such lender: (1) commercial credit
cards, (2) stored value cards and (3) Treasury Management Arrangements
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services).

 

“Bank Product Obligations” means any and all obligations of the Issuers or any
other Grantor, whether absolute or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrowing Base” shall mean, on any date of determination, an amount equal to
the most recent determination made under the Priority Credit Agreement
(including any Priority Substitute Credit Facility) by the Priority Lien Secured
Parties (or such of them as shall be entitled thereunder to make such
determination) in their sole discretion and in accordance with their customary
policies and procedures for extending credit to oil and gas reserve-based
customers, of the maximum amount of principal obligations that may be
outstanding under and in accordance with such Credit Facilities, which
determination shall be based upon the loan collateral value assigned to the Oil
and Gas Properties of the Grantors and such other credit factors (including
without limitation the assets, liabilities, cash flow, business, properties,
prospects, management and ownership of the Grantors) that such Priority Lien
Secured Parties deem significant; provided that the majority of commitments to
lend under such Priority Credit Agreement (including any Priority Substitute
Credit Facility) are made by commercial banks engaged in oil and gas reserve
based lending in the ordinary course of their respective businesses (it being
understood that all lenders under the Priority Credit Agreement as of the date
hereof constitute commercial banks for purposes hereof).

 

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in Houston, Texas or in New York City or place of
payment are authorized or required by law or other governmental actions to
close.

 

“Capital Stock” means:

 

(a)          in the case of a corporation, corporate stock or shares in the
capital of such corporation;

 

(b)          in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

 3[Vanguard Intercreditor Agreement]

 

 

(c)          in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(d)          any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided that any instrument evidencing
indebtedness convertible or exchangeable into Capital Stock, whether or not such
debt securities include any right of participation with Capital Stock, shall not
be deemed to be Capital Stock unless and until such instrument is so converted
or exchanged.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including pursuant to
any agreement in respect of Cash Management Services.

 

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, and (b) in the case of Second Lien Debt, every Series of Second
Lien Debt, taken together.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral and/or the Second
Lien Collateral.

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), capital markets financings or other
financing arrangements (including commercial paper facilities or indentures)
providing for revolving credit loans, term loans, letters of credit, bankers
acceptances or other long-term indebtedness, including any notes, mortgages,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof, in whole or in part,
and any indentures or credit facilities or commercial paper facilities that
replace, refund, supplement or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding, supplemental or refinancing facility, arrangement or indenture that
increases the amount permitted to be borrowed or issued thereunder or alters the
maturity thereof or adds additional borrowers or guarantors thereunder and
whether by the same or any other agent, trustee, lender or group of lenders or
holders.

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)          termination or expiration of all commitments to extend credit that
would constitute Priority Lien Debt;

 

(b)          payment in full in cash of the principal of (to the extent such
principal does not constitute Excess Priority Lien Obligations) and interest and
premium (if any) on all Priority Lien Debt (other than any undrawn letters of
credit);

 

(c)          discharge or cash collateralization (at the lower of (i) 105% of
the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Priority
Lien Document) of all outstanding letters of credit constituting Priority Lien
Debt that are not Excess Priority Lien Obligations;

 

 4[Vanguard Intercreditor Agreement]

 

 

(d)          payment in full in cash of obligations in respect of Hedging
Obligations constituting Priority Lien Obligations (and, with respect to any
particular Hedge Agreement, termination of such agreement and payment in full in
cash of all obligations thereunder or such other arrangements as have been made
by the counterparty thereto (and communicated to the Priority Lien Agent)
pursuant to the terms of the Priority Credit Agreement) other than such Hedging
Obligations that have been novated or collateralized to the extent required by
the terms thereof; and

 

(e)          payment in full in cash of all other Priority Lien Obligations,
including without limitation, Bank Product Obligations, that are outstanding and
unpaid at the time the Priority Lien Debt is paid in full in cash (other than
any obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, either Issuer or any Grantor enters into any Priority Lien
Document evidencing a Priority Lien Obligation which incurrence is not
prohibited by the applicable Secured Debt Documents, then such Discharge of
Priority Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement with respect to such new Priority Lien
Obligations (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Priority Lien Obligations), and, from and
after the date on which either Issuer designates such indebtedness as Priority
Lien Debt in accordance with this Agreement, the obligations under such Priority
Lien Document shall automatically and without any further action be treated as
Priority Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth in
this Agreement, any Second Lien Obligations shall be deemed to have been at all
times Second Lien Obligations and at no time Priority Lien Obligations. For the
avoidance of doubt, a Replacement as contemplated by Section 4.04(a) shall not
be deemed to cause a Discharge of Priority Lien Obligations.

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(a)          payment in full in cash of the principal of and interest and
premium (if any) on all Second Lien Debt;

 

(b)          payment in full in cash of all other Second Lien Obligations that
are outstanding and unpaid at the time the Second Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);

 

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, either Issuer or any Grantor enters into any Second Lien Document
evidencing a Second Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Second Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Second Lien Obligations), and, from and after the date on which
either Issuer designates such indebtedness as Second Lien Debt in accordance
with this Agreement, the obligations under such Second Lien Document shall
automatically and without any further action be treated as Second Lien
Obligations for all purposes of this Agreement. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Second Lien Obligations.

 

 5[Vanguard Intercreditor Agreement]

 

 

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock; provided that any instrument evidencing indebtedness
convertible or exchangeable into Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock, shall not be
deemed to be an Equity Interest unless and until such instrument is so converted
or exchanged, except, solely for purposes of a pledge of Equity Interests in
connection with the Secured Debt Documents, to the extent such instrument could
be treated as “stock” of a “controlled foreign corporation” within the meaning
of Section 957 of the Internal Revenue Code of 1986, as amended from time to
time, for purposes of Treasury Regulation Section 1.956-2(c)(2).

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans, letters of credit and
reimbursement obligations under the Priority Credit Agreement and/or any other
Credit Facility pursuant to which Priority Lien Debt has been incurred to the
extent that such Obligations for principal, letters of credit and reimbursement
obligations are in excess of the amount in clause (a) of the definition of
“Priority Lien Cap.”

 

“Finance Corp.” has the meaning assigned to such term in the preamble hereto.

 

“Financial Officer” of any Person means the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, controller, treasurer or
assistant treasurer of such Person.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grantors” means Holdings, the Issuers, and each other subsidiary of the Issuers
that shall have granted any Lien in favor of any of the Priority Lien Agent, the
Second Lien Collateral Agent on any of its assets or properties to secure any of
the Secured Obligations.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, future contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, total return swap,
credit spread transaction, repurchase transaction, reverse repurchase
transaction, securities lending transaction, weather index transaction, spot
contracts, fixed-price physical delivery contracts, whether or not exchange
traded, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. Notwithstanding the foregoing, agreements or obligations to
physically sell any commodity at any index-based price shall not be considered a
Hedge Agreement.

 

 6[Vanguard Intercreditor Agreement]

 

 

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor incurred in the normal course of business and not for speculative
purposes under a Hedge Agreement.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous Hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indenture Second Lien Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Indenture Second Lien Security Documents and all other
loan documents, notes, guarantees, instruments and agreements governing or
evidencing the Indenture Second Lien Obligations or any Second Lien Substitute
Facility.

 

“Indenture Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Indenture Second Lien Secured Party (or
any of its Affiliates) in respect of the Indenture Second Lien Documents.

 

“Indenture Second Lien Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Agent, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintains the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Indenture Second Lien Document and each
other holder of, or obligee in respect of, any Second Lien Indenture Notes, any
holder or lender pursuant to any Indenture Second Lien Document outstanding at
such time; provided that the Additional Second Lien Secured Parties shall not be
deemed Indenture Second Lien Secured Parties.

 

“Indenture Second Lien Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by an Issuer or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Agent (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

 

“Insolvency or Liquidation Proceeding” means:

 

(a)          any case commenced by or against an Issuer or any other Grantor
under the Bankruptcy Code or any other Bankruptcy Law, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of an Issuer or any other Grantor, any receivership or assignment
for the benefit of creditors relating to an Issuer or any other Grantor or any
similar case or proceeding relative to an Issuer or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

 7[Vanguard Intercreditor Agreement]

 

 

(b)          any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to an Issuer or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(c)          any other proceeding of any type or nature in which substantially
all claims of creditors of an Issuer or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to give a security interest therein and any filing of or agreement to
give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction or Production Payment and Reserve Sales and the
like payable out of Oil and Gas Properties, provided that in no event shall an
operating lease be deemed to constitute a Lien.

 

“Master Agreement” has the meaning given such term in the definition of “Hedge
Agreement”.

 

“Modified ACNTA” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as of the date hereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
indebtedness.

 

“Officers’ Certificate” means a certificate signed by two officers of Vanguard
or a Parent Entity, one of whom must be either the principal executive officer
or a Financial Officer, as applicable.

 

“Oil and Gas Business” means:

 

(a)          the business of acquiring, exploring, exploiting, developing,
producing, operating and disposing of interests in oil, natural gas, natural gas
liquids, liquefied natural gas and other Hydrocarbons and mineral properties or
products produced in association with any of the foregoing;

 

(b)          the business of gathering, marketing, distributing, treating,
processing, storing, refining, selling and transporting any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

 

(c)          any other related energy business, including power generation and
electrical transmission business, directly or indirectly, from oil, natural gas
and other Hydrocarbons and minerals produced substantially from properties in
which the Grantors, directly or indirectly, participate;

 

 8[Vanguard Intercreditor Agreement]

 

 

(d)          any business relating to oil field sales and service; and

 

(e)          any business or activity relating to, arising from or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (a) through (d) of this definition.

 

“Oil and Gas Properties” means: (a) Hydrocarbon Interests; (b) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
that may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, that relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and that may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property that may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, gas processing plants and pipeline
systems and any related infrastructure to any thereof, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, meters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes, together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Original Second Lien Collateral Agent” has the meaning assigned to such term in
the preamble hereto.

 

“Original Second Lien Trustee” means U.S. Bank National Association, in its
capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.

 

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as a partnership) of Vanguard, including, as of the date
hereof, Holdings.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of September 30, 2011, among Vanguard, as borrower, the
Original Priority Lien Agent, the lenders party thereto from time to time and
the other agents named therein, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time with the same
and/or different lenders and/or agents and any credit agreement, loan agreement,
note agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.

 

 9[Vanguard Intercreditor Agreement]

 

 

“Priority Lien” means a Lien granted by Vanguard or any other Grantor in favor
of the Priority Lien Agent, at any time, upon any Property of Vanguard or such
other Grantor to secure Priority Lien Obligations (including Liens on such
Collateral under the security documents associated with any Priority Substitute
Credit Facility).

 

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

 

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness (including any interest paid-in-kind) outstanding at any time
under the Priority Credit Agreement (with outstanding letters of credit being
deemed to have a principal amount equal to the stated amount thereof) not in
excess of the sum of (i) the greatest of (A) $1,800,000,000, (B) the Borrowing
Base in effect at the time of incurrence of such indebtedness, and
(C) $950,000,000 plus 35% of Modified ACNTA at the time of incurrence of such
indebtedness, and (ii) Priority Lien Protective Advances, plus (b) the amount of
all Hedging Obligations, to the extent such Hedging Obligations are secured by
the Priority Liens, plus (c) the amount of all Bank Product Obligations, to the
extent such Bank Product Obligations are secured by the Priority Liens, plus
(d) the amount of accrued and unpaid interest (excluding any interest
paid-in-kind) and outstanding fees, to the extent such Obligations are secured
by the Priority Liens.

 

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

 

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto
(with outstanding letters of credit being deemed to have a principal amount
equal to the stated amount thereof)) that was permitted to be incurred and
secured under the Priority Credit Agreement, the Second Lien Indenture, any
Additional Second Lien Debt Facility and any Second Lien Substitute Facility (or
as to which the lenders under the Priority Credit Agreement obtained an
Officers’ Certificate at the time of incurrence to the effect that such
indebtedness was permitted to be incurred and secured by all applicable Secured
Debt Documents) and additional indebtedness under any Priority Substitute Credit
Facility. For purposes of this Agreement, indebtedness under the Priority Credit
Agreement is permitted to be incurred under the Second Lien Indenture.

 

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Bank Product Obligations, in each case to the extent
that such Obligations are secured by Priority Liens. For the avoidance of doubt,
Hedging Obligations shall only constitute Priority Lien Obligations to the
extent that such Hedging Obligations are secured under the terms of the Priority
Credit Agreement and Priority Lien Security Documents. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs, and other charges incurred under the Priority Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of any Grantor, as proceeds of security, enforcement of any right of set-off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

 

 10[Vanguard Intercreditor Agreement]

 

 

“Priority Lien Protective Advance” means any advance made by one or more
Priority Lien Secured Parties for the purpose of (a) maintaining, protecting or
preserving the Collateral and/or the Priority Lien Secured Parties’ rights under
the Priority Lien Documents or which is otherwise made for the benefit of the
Priority Lien Secured Parties, (b) enhancing the likelihood of, or maximizing
the amount of, repayment of any Priority Lien Obligation and/or (c) paying any
other amount chargeable to, or required to be paid by, any Grantor hereunder or
under any other Priority Lien Document as a result of the actions described
under clauses (a) or (b) above; provided that in no event shall the aggregate
amount of any such advances exceed an amount equal to 3% of the aggregate
principal amount of outstanding indebtedness (including the aggregate stated
amount of any outstanding letters of credit) under any borrowing base asset
based revolving credit facility constituting Priority Lien Obligations.

 

“Priority Lien Release Notice” has the meaning assigned to such term in Section
4.01(a).

 

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Bank Product Obligations that
is a lender under the Priority Credit Agreement or an Affiliate (as defined
herein or in the Priority Credit Agreement) thereof and is a secured party (or a
party entitled to the benefits of the security) under any Priority Lien
Document, the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

 

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by Vanguard or any other Grantor creating (or purporting
to create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Substitute Credit Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

 

“Production Payments” means Dollar-Denominated Production Payments and
Volumetric Production Payments, collectively.

 

 11[Vanguard Intercreditor Agreement]

 

 

“Production Payments and Reserve Sales” means the grant or transfer by the
Grantors to any Person of a royalty, overriding royalty, net profits interest,
Production Payment, partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers pursuant to incentive programs on terms that are reasonably
customary in the Oil and Gas Business for geologists, geophysicists or other
providers of technical services to the Grantors.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, and (b) in
respect of any agreement with reference to the Second Lien Documents, the Second
Lien Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part. “Replace,” “Replaced” and “Replacement” shall have correlative
meanings.

 

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Agent, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

 

“Second Lien Collateral” means all “Collateral”, as defined in any Second Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

 

“Second Lien Collateral Agent” means the Original Second Lien Collateral Agent,
and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

 

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of February 10, 2016, among the Issuers, the other Grantors from time
to time party thereto, the Second Lien Trustee, the other Second Lien
Representatives from time to time party thereto and the Second Lien Collateral
Agent, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Second Lien Document.

 

 12[Vanguard Intercreditor Agreement]

 

 

“Second Lien Debt” means the indebtedness under the Second Lien Indenture Notes
issued on the date hereof and guarantees thereof and all additional indebtedness
incurred under any Additional Second Lien Documents and all additional
indebtedness in respect of Additional Notes and guarantees thereof, in each
case, that was permitted to be incurred and secured in accordance with the
Secured Debt Documents and with respect to which the requirements of
Section 4.04(b) have been (or are deemed) satisfied, and all indebtedness
incurred under any Second Lien Substitute Facility.

 

“Second Lien Documents” means the Indenture Second Lien Documents and the
Additional Second Lien Documents.

 

“Second Lien Indenture” means the Indenture, dated as of February 10, 2016,
among the Issuers, the Grantors party thereto from time to time, the Second Lien
Collateral Agent and the Second Lien Trustee, as amended, restated, adjusted,
waived, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof (including any supplements executed in
connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture) unless restricted by the terms of this Agreement, and any credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument evidencing or governing the terms of any Second
Lien Substitute Facility.

 

“Second Lien Indenture Notes” means (i) the 7.0% Senior Secured Notes due
February 15, 2023 issued under the Second Lien Indenture on the date hereof, and
(ii) any Additional Notes for which the requirements of Section 3.8 of the
Second Lien Collateral Trust Agreement have been satisfied.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding. To the extent that any payment with respect to the Second Lien
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set off, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, or required to be paid to a debtor in
possession, trustee, receiver, or similar Person, then the obligation or part
thereof originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

 

“Second Lien Representative” means (a) in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt who (a) is appointed as a Second Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Second Lien Debt, together with its successors in such capacity, and (b) has
become party to the Second Lien Collateral Trust Agreement by executing a
joinder in the form required under the Second Lien Collateral Trust Agreement.

 

“Second Lien Secured Parties” means the Indenture Second Lien Secured Parties
and the Additional Second Lien Secured Parties.

 

“Second Lien Security Documents” means the Indenture Second Lien Security
Documents and the Additional Second Lien Security Documents.

 

 13[Vanguard Intercreditor Agreement]

 

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Sections 4.04(a) and (b) of this Agreement have been
satisfied and that is permitted to be incurred pursuant to the Priority Lien
Documents, the proceeds of which are used to, among other things, Replace the
Second Lien Indenture and/or any Additional Second Lien Debt Facility then in
existence. For the avoidance of doubt, no Second Lien Substitute Facility shall
be required to be evidenced by notes or other instruments and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any such Second Lien Substitute Facility shall be subject to the terms of this
Agreement for all purposes (including the lien priority as set forth herein as
of the date hereof) as the other Liens securing the Second Lien Obligations are
subject to under this Agreement.

 

“Second Lien Trustee” means the Original Second Lien Trustee, and, from and
after the date of execution and delivery of the Second Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
other holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“Section 363 Event” has the meaning assigned to such term in Section 4.02(d).

 

“Section 363 Notice” has the meaning assigned to such term in Section 4.02(d).

 

“Section 363 Objections” has the meaning assigned to such term in
Section 4.02(d).

 

“Secured Debt Documents” means the Priority Lien Documents and the Second Lien
Documents.

 

“Secured Debt Representative” means the Priority Lien Agent and the Second Lien
Collateral Agent.

 

“Secured Obligations” means the Priority Lien Obligations and the Second Lien
Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties and the Second Lien
Secured Parties.

 

“Security Documents” means the Priority Lien Security Documents and the Second
Lien Security Documents.

 

“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.

 

“Series of Secured Debt” means the Priority Lien Debt and each Series of Second
Lien Debt.

 

“subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than fifty percent
(50.0%) of the total voting power of shares of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, members of management or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of that Person or a combination thereof; and
(b) any partnership, joint venture, limited liability company or similar entity
of which (1) more than fifty percent (50.0%) of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, or (2) such Person or any
subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

 

“Standstill Period” has the meaning assigned to such term in Section 3.02.

 

 14[Vanguard Intercreditor Agreement]

 

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or Cash Management Services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

ARTICLE II
LIEN PRIORITIES

 

Section 2.01        Relative Priorities. (a) The grant of the Priority Liens
pursuant to the Priority Lien Documents and the grant of the Second Liens
pursuant to the Second Lien Documents create two separate and distinct Liens on
the Collateral.

 

(b)          Notwithstanding anything contained in this Agreement, the Priority
Lien Documents, the Second Lien Documents or any other agreement or instrument
or operation of law to the contrary, or any other circumstance whatsoever and
irrespective of (i) how a Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, or otherwise), (ii) the time, manner, or
order of the grant, attachment or perfection of a Lien, (iii) any conflicting
provision of the New York UCC or other applicable law, (iv) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a Priority Lien
Document or a Second Lien Document, (v) the modification of a Priority Lien
Obligation or a Second Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of an Issuer or any other Person that is permitted under the Priority
Lien Documents as in effect on the date hereof or securing a DIP Financing, or
the subordination of a Lien on Collateral securing a Second Lien Obligation to a
Lien securing another obligation of the Issuers or any other Person (other than
a Priority Lien Obligation) that is permitted under the Second Lien Documents as
in effect on the date hereof, the Second Lien Collateral Agent, on behalf of
itself and the other Second Lien Secured Parties, hereby agrees that (i) any
Priority Lien on any Collateral now or hereafter held by or for the benefit of
any Priority Lien Secured Party shall be senior in right, priority, operation,
effect and all other respects to any and all Second Liens on any Collateral, in
any case, subject to the Priority Lien Cap as provided herein and (ii) any
Second Lien on any Collateral now or hereafter held by or for the benefit of any
Second Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all Priority Liens on any
Collateral, in any case, subject to the Priority Lien Cap as provided herein.

 

(c)          It is acknowledged that, subject to the Priority Lien Cap (as
provided herein), (i) the aggregate amount of the Priority Lien Obligations may
be increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens hereunder or the provisions of this Agreement defining the relative
rights of the Priority Lien Secured Parties and the Second Lien Secured Parties.
The lien priorities provided for herein shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
renewal, restatement or Replacement of either the Priority Lien Obligations (or
any part thereof) or the Second Lien Obligations (or any part thereof), by the
release of any Collateral or of any guarantees for any Priority Lien Obligations
or by any action that any Secured Debt Representative or Secured Party may take
or fail to take in respect of any Collateral.

 

 15[Vanguard Intercreditor Agreement]

 

 

Section 2.02        Prohibition on Marshalling, Etc. Until the Discharge of
Priority Lien Obligations, neither the Second Lien Collateral Agent nor any
other Second Lien Secured Party will assert, and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation, or other similar
right that may be available to a junior secured creditor with respect to the
Collateral or any similar rights a junior secured creditor may have under
applicable law.

 

Section 2.03        No New Liens. The parties hereto agree that, so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (a) grant or
permit any additional Liens on any asset of a Grantor to secure any Second Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure the Priority Lien Obligations and
has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Priority Lien Agent to accept such Lien will not
prevent the Second Lien Collateral Agent from taking the Lien or (b) grant or
permit any additional Liens on any asset of a Grantor to secure any Priority
Lien Obligation, or take any action to perfect any additional Liens, unless it
has granted, or substantially concurrently therewith grants (or offers to
grant), a Lien on such asset of such Grantor to secure the Second Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Second Lien Collateral Agent to accept
such Lien will not prevent the Priority Lien Agent from taking the Lien, with
each such Lien as described in this Section 2.03 to be subject to the provisions
of this Agreement. To the extent that the provisions of the immediately
preceding sentence are not complied with for any reason, without limiting any
other right or remedy available to the Priority Lien Agent, the other Priority
Lien Secured Parties, the Second Lien Collateral Agent or the other Second Lien
Secured Parties, the Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties, agrees that any amounts received by or
distributed to any Second Lien Secured Party, pursuant to or as a result of any
Lien granted in contravention of this Section 2.03 shall be subject to
Section 3.05(b).

 

Section 2.04        Similar Collateral and Agreements. The parties hereto
acknowledge and agree that it is their intention that the Priority Lien
Collateral and the Second Lien Collateral be identical. In furtherance of the
foregoing, the parties hereto agree (a) to cooperate in good faith in order to
determine, upon any reasonable request by the Priority Lien Agent or the Second
Lien Collateral Agent, the specific assets included in the Priority Lien
Collateral and the Second Lien Collateral, the steps taken to perfect the
Priority Liens and the Second Liens thereon and the identity of the respective
parties obligated under the Priority Lien Documents and the Second Lien
Documents in respect of the Priority Lien Obligations and the Second Lien
Obligations, respectively, (b) that the Second Lien Security Documents creating
Liens on the Collateral shall be in all material respects the same forms of
documents as the respective Priority Lien Security Documents creating Liens on
the Collateral other than (i) with respect to the priority nature of the Liens
created thereunder in such Collateral, (ii) such other modifications to such
Second Lien Security Documents which are less restrictive than the corresponding
Priority Lien Security Documents, (iii) provisions in the Second Lien Security
Documents which are solely applicable to the rights and duties of the Second
Lien Collateral Agent and/or the Second Lien Trustee, and (iv) with such
deletions or modifications of representations, warranties and covenants as are
customary with respect to security documents establishing Liens securing
publicly traded debt securities, and (c) that at no time shall there be any
Grantor that is an obligor in respect of the Second Lien Obligations that is not
also an obligor in respect of the Priority Lien Obligations.

 

 16[Vanguard Intercreditor Agreement]

 

 

Section 2.05        No Duties of Priority Lien Agent. The Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Secured Party, acknowledges
and agrees that neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall have any duties or other obligations to any such Second Lien
Secured Party with respect to any Collateral, other than to transfer to the
Second Lien Collateral Agent any remaining Collateral and any proceeds of the
sale or other Disposition of any such Collateral remaining in its possession
following the associated Discharge of Priority Lien Obligations, in each case
without representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party. In furtherance of the foregoing, each Second Lien
Secured Party acknowledges and agrees that until the Discharge of Priority Lien
Obligations (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties following the expiration of any applicable
Standstill Period), the Priority Lien Agent shall be entitled, for the benefit
of the Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of
or deal with such Collateral, as provided herein and in the Priority Lien
Documents, without regard to any Second Lien or any rights to which the Second
Lien Collateral Agent or any Second Lien Secured Party would otherwise be
entitled as a result of such Second Lien. Without limiting the foregoing, the
Second Lien Collateral Agent, for itself and on behalf of each Second Lien
Secured Party, agrees that neither the Priority Lien Agent nor any other
Priority Lien Secured Party shall have any duty or obligation first to marshal
or realize upon any type of Collateral, or to sell, Dispose of or otherwise
liquidate all or any portion of such Collateral, in any manner that would
maximize the return to the Second Lien Secured Parties, notwithstanding that the
order and timing of any such realization, sale, Disposition or liquidation may
affect the amount of proceeds actually received by the Second Lien Secured
Parties from such realization, sale, Disposition or liquidation. The Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party,
hereby waives any claim any Second Lien Secured Party may now or hereafter have
against the Priority Lien Agent or any other Priority Lien Secured Party arising
out of any actions which the Priority Lien Agent or any other Priority Lien
Secured Parties take or omit to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral, and actions with respect to the collection
of any claim for all or any part of the Priority Lien Obligations from any
account debtor, guarantor or any other party) in accordance with this Agreement
and the Priority Lien Documents or the valuation, use, protection or release of
any security for the Priority Lien Obligations.

 

Section 2.06        No Duties of Second Lien Collateral Agent. The Priority Lien
Agent, for itself and on behalf of each Priority Lien Secured Party,
acknowledges and agrees that neither the Second Lien Collateral Agent nor any
other Second Lien Secured Party shall have any duties or other obligations to
such Priority Lien Secured Party with respect to any Collateral, except as
expressly set forth in this Agreement.

 

 17[Vanguard Intercreditor Agreement]

 

 

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01        Limitation on Enforcement Action. Prior to the Discharge of
Priority Lien Obligations, the Second Lien Collateral Agent, for itself and on
behalf of each Second Lien Secured Party, hereby agrees that, subject to
Section 3.05(b) and Section 4.07, neither the Second Lien Collateral Agent nor
any other Second Lien Secured Party shall commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interest in or realize upon, or take any other
action available to it in respect of, any Collateral under any Second Lien
Security Document, applicable law or otherwise (including but not limited to any
right of setoff), it being agreed that only the Priority Lien Agent, acting in
accordance with the applicable Priority Lien Documents, shall have the exclusive
right (and whether or not any Insolvency or Liquidation Proceeding has been
commenced), to take any such actions or exercise any such remedies, in each
case, without any consultation with or the consent of the Second Lien Collateral
Agent or any other Second Lien Secured Party. In exercising rights and remedies
with respect to the Collateral, the Priority Lien Agent and the other Priority
Lien Secured Parties may enforce the provisions of the Priority Lien Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in their sole discretion and regardless of whether such exercise
and enforcement is adverse to the interest of any Second Lien Secured Party.
Such exercise and enforcement shall include the rights of an agent appointed by
them to Dispose of Collateral upon foreclosure, to incur expenses in connection
with any such Disposition and to exercise all the rights and remedies of a
secured creditor under the Uniform Commercial Code, the Bankruptcy Code or any
other Bankruptcy Law. Without limiting the generality of the foregoing, the
Priority Lien Agent will have the exclusive right to deal with that portion of
the Collateral consisting of deposit accounts and securities accounts
(collectively “Accounts”), including exercising rights under control agreements
with respect to such Accounts. The Second Lien Collateral Agent, for itself and
on behalf of the other Second Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Second Lien
Security Document or any other Second Lien Document shall be deemed to restrict
in any way the rights and remedies of the Priority Lien Agent or the other
Priority Lien Secured Parties with respect to the Collateral as set forth in
this Agreement. Notwithstanding the foregoing, subject to Section 3.05, the
Second Lien Collateral Agent, on behalf of the Second Lien Secured Parties, may,
but will have no obligation to, take all such actions (not adverse to the
Priority Liens or the rights of the Priority Lien Agent and the Priority Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Second Liens in the Collateral or to create, preserve or protect (but not
enforce) the Second Liens in the Collateral. Nothing herein shall limit the
right or ability of the Second Lien Secured Parties to (i) purchase (by credit
bid or otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations (other than the Excess Priority Lien Obligations)
after giving effect thereto or (ii) file a proof of claim with respect to the
Second Lien Obligations.

 

Section 3.02        Standstill Periods; Permitted Enforcement Action. Prior to
the Discharge of Priority Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation Proceeding:
after a period of 180 days has elapsed (which period will be tolled during any
period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (i) any injunction issued by a
court of competent jurisdiction or (ii) the automatic stay or any other stay or
other prohibition in any Insolvency or Liquidation Proceeding) since the date on
which the Second Lien Collateral Agent has delivered to the Priority Lien Agent
written notice of the acceleration of any Second Lien Debt (the “Standstill
Period”), the Second Lien Collateral Agent and the other Second Lien Secured
Parties may enforce or exercise any rights or remedies with respect to any
Collateral; provided, however that notwithstanding the expiration of the
Standstill Period or anything in the Second Lien Collateral Trust Agreement to
the contrary, in no event may the Second Lien Collateral Agent or any other
Second Lien Secured Party enforce or exercise any rights or remedies with
respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the Priority Lien Agent on behalf of any or all of the
Priority Lien Secured Parties or any other Priority Lien Secured Party shall
have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Second
Lien Representatives by the Priority Lien Agent); provided, further, that, at
any time after the expiration of the Standstill Period, if neither the Priority
Lien Agent nor any other Priority Lien Secured Party shall have commenced and be
diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof) the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Second Lien Collateral Agent shall have commenced the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding, then for so long as the Second Lien Collateral
Agent is diligently pursuing such rights or remedies, neither any Priority Lien
Secured Party nor the Priority Lien Agent shall take any action of a similar
nature (other than a joinder in connection with such action or proceeding as may
reasonably be considered necessary to preserve the rights of the Priority Lien
Secured Parties therein) with respect to such Collateral, or commence, join with
any Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding.

 

 18[Vanguard Intercreditor Agreement]

 

 

Section 3.03        Insurance. Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties following expiration of any applicable
Standstill Period), the Priority Lien Agent shall have the sole and exclusive
right, subject to the rights of the Grantors under the Priority Lien Documents,
to adjust and settle claims in respect of Collateral under any insurance policy
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect of the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations). If the Second Lien
Collateral Agent or any Second Lien Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment in
contravention of the foregoing, it shall pay such proceeds over to the Priority
Lien Agent. In addition, if by virtue of being named as an additional insured or
loss payee of any insurance policy of any Grantor covering any of the
Collateral, the Second Lien Collateral Agent or any other Second Lien Secured
Party, shall have the right to adjust or settle any claim under any such
insurance policy, then unless and until the Discharge of Priority Lien
Obligations has occurred, the Second Lien Collateral Agent and any such Second
Lien Secured Party shall follow the instructions of the Priority Lien Agent, or
of the Grantors under the Priority Lien Documents to the extent the Priority
Lien Documents grant such Grantors the right to adjust or settle such claims,
with respect to such adjustment or settlement (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties following
expiration of any applicable Standstill Period).

 

Section 3.04        Notification of Release of Collateral. Each of the Priority
Lien Agent and the Second Lien Collateral Agent shall give the other Secured
Debt Representatives prompt written notice of the Disposition by it of, and
release by it of the Lien on, any Collateral. Such notice shall describe in
reasonable detail the subject Collateral, the parties involved in such
Disposition or release, the place, time manner and method thereof, and the
consideration, if any, received therefor; provided, however, that the failure to
give any such notice shall not in and of itself in any way impair the
effectiveness of any such Disposition or release.

 

Section 3.05        No Interference; Payment Over.

 

 19[Vanguard Intercreditor Agreement]

 

 

(a)          No Interference. The Second Lien Collateral Agent, for itself and
on behalf of each Second Lien Secured Party, agrees that each Second Lien
Secured Party (i) will not take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Second Lien pari passu with, or to
give such Second Lien Secured Party any preference or priority relative to, any
Priority Lien with respect to the Collateral or any part thereof, (ii) will not
challenge or question in any proceeding the validity or enforceability of any
Priority Lien Obligations or Priority Lien Document, or the validity,
attachment, perfection or priority of any Priority Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (iii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Collateral by any Priority Lien Secured Party or the
Priority Lien Agent acting on their behalf, (iv) shall have no right to
(A) direct the Priority Lien Agent or any other Priority Lien Secured Party to
exercise any right, remedy or power with respect to any Collateral or
(B) consent to the exercise by the Priority Lien Agent or any other Priority
Lien Secured Party of any right, remedy or power with respect to any Collateral,
(v) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the Priority Lien Agent or other
Priority Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
Priority Lien Agent nor any other Priority Lien Secured Party shall be liable
for, any action taken or omitted to be taken by the Priority Lien Agent or other
Priority Lien Secured Party with respect to any Priority Lien Collateral,
(vi) will not seek, and hereby waives any right, to have any Collateral or any
part thereof marshaled upon any foreclosure or other Disposition of such
Collateral, (vii) will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement, (viii) will not object to, and hereby waives any right to object
to, forbearance by the Priority Lien Agent or any Priority Lien Secured Party,
and (ix) will not assert, and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation or other similar right that may
be available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law; and

 

(b)          Payment Over. The Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Secured Party, hereby agrees that if any Second
Lien Secured Party shall obtain possession of any Collateral or shall realize
any proceeds or payment in respect of any Collateral, pursuant to the exercise
of any rights or remedies with respect to the Collateral under any Second Lien
Security Document, or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding, to the extent
permitted hereunder, at any time prior to the Discharge of Priority Lien
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the Priority Lien
Agent and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable. Furthermore, the Second Lien Collateral Agent shall, at the
Grantors’ expense, promptly send written notice to the Priority Lien Agent upon
receipt of such Collateral by any Second Lien Secured Party, proceeds or payment
and if directed by the Priority Lien Agent within five (5) days after receipt by
the Priority Lien Agent of such written notice, shall deliver such Collateral,
proceeds or payment to the Priority Lien Agent in the same form as received,
with any necessary endorsements, or as court of competent jurisdiction may
otherwise direct. The Priority Lien Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Agent or any other Second
Lien Secured Party. The Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Secured Party, agrees that if, at any time, it obtains
written notice that all or part of any payment with respect to any Priority Lien
Obligations not constituting Excess Priority Lien Obligations previously made
shall be rescinded for any reason whatsoever, it will promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Priority Lien Collateral and
shall promptly turn any such Collateral then held by it over to the Priority
Lien Agent, and the provisions set forth in this Agreement will be reinstated as
if such payment had not been made, until the Discharge of Priority Lien
Obligations. All Second Liens will remain attached to and enforceable against
all proceeds so held or remitted, subject to the priorities set forth in this
Agreement. Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Priority Lien Documents and as to which the
possession or receipt thereof by the Second Lien Collateral Agent or any other
Second Lien Secured Party is otherwise permitted by the Priority Lien Documents.

 

 20[Vanguard Intercreditor Agreement]

 

 

Section 3.06        Purchase Option.

 

(a)          Notwithstanding anything in this Agreement to the contrary, on or
at any time after (i) the commencement of an Insolvency or Liquidation
Proceeding, (ii) the acceleration of the Priority Lien Obligations, (iii) the
exercise or undertaking of any rights of set-off in respect of any Collateral by
any Priority Lien Secured Parties under any Priority Lien Document, (iv) the
occurrence of any event of default based on non-payment of principal under any
Priority Lien Document, (v) the delivery of any Priority Lien Release Notice, or
(vi) the delivery of any Section 363 Notice or the occurrence of any Section 363
Event, each of the holders of the Second Lien Debt and each of their respective
designated Affiliates (the “Second Lien Purchasers”) will have the several
right, at their respective sole option and election (but will not be obligated),
at any time upon prior written notice to the Priority Lien Agent, to purchase
from the Priority Lien Secured Parties (A) all (but not less than all) Priority
Lien Obligations (including unfunded commitments) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and (B) if applicable,
all loans (and related obligations, including interest, fees and expenses)
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing that are outstanding on the date of such purchase. Promptly following
the receipt of such notice, the Priority Lien Agent will deliver to the Second
Lien Trustee a statement of the amount of Priority Lien Debt, other Priority
Lien Obligations (other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations) and DIP Financing (including interest, fees, expenses
and other obligations in respect of such DIP Financing) provided by any of the
Priority Lien Secured Parties, if any, then outstanding and the amount of the
cash collateral requested by the Priority Lien Agent to be delivered pursuant to
Section 3.06(b)(ii) below. The right to purchase provided for in this
Section 3.06 will expire unless, within 10 Business Days after the receipt by
the Second Lien Trustee of such notice from the Priority Lien Agent, the Second
Lien Trustee delivers to the Priority Lien Agent an irrevocable commitment of
the Second Lien Purchasers to purchase (A) all (but not less than all) of the
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(B) if applicable, all loans (and related obligations, including interest, fees
and expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing and to otherwise complete such purchase on the terms set
forth under this Section 3.06.

 

(b)          On the date specified by the Second Lien Trustee (on behalf of the
Second Lien Purchasers) in such irrevocable commitment (which shall not be less
than five Business Days nor more than 20 Business Days, after the receipt by the
Priority Lien Agent of such irrevocable commitment), the Priority Lien Secured
Parties shall sell to the Second Lien Purchasers (i) all (but not less than all)
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(ii) if applicable, all loans (and related obligations, including interest, fees
and expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such sale, subject to
any required approval of any Governmental Authority then in effect, if any, and
only if on the date of such sale, the Priority Lien Agent receives the
following:

 

 21[Vanguard Intercreditor Agreement]

 

 

(i)          payment, as the purchase price for all Priority Lien Obligations
sold in such sale, of an amount equal to the full amount of (i) all Priority
Lien Obligations (other than outstanding letters of credit as referred to in
clause (ii) below) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and (ii) if applicable, all loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing then
outstanding (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification obligations for which
no claim or demand for payment has been made at or prior to such time); provided
that in the case of Hedging Obligations that constitute Priority Lien
Obligations the Second Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated using the market quotation method and after giving
effect to any netting arrangements;

 

(ii)         a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the Priority
Lien Agent as security solely to reimburse the issuers of such letters of credit
that become due and payable after such sale and any fees and expenses incurred
in connection with such letters of credit and (B) returned to the Second Lien
Trustee (except as may otherwise be required by applicable law or any order of
any court or other Governmental Authority) promptly after the expiration or
termination from time to time of all payment contingencies affecting such
letters of credit; and

 

(iii)        any agreements, documents or instruments which the Priority Lien
Agent may reasonably request pursuant to which the Second Lien Trustee and the
Second Lien Purchasers in such sale expressly assume and adopt all of the
obligations of the Priority Lien Agent and the Priority Lien Secured Parties
under the Priority Lien Documents and in connection with loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing on and after
the date of the purchase and sale and the Second Lien Trustee (or any other
representative appointed by the holders of a majority in aggregate principal
amount of the Second Lien Indenture Notes then outstanding) becomes a successor
agent thereunder.

 

(c)          Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien
Collateral Agent for such purpose. Interest shall be calculated to but excluding
the Business Day on which such sale occurs if the amounts so paid by the Second
Lien Purchasers to the bank account designated by the Priority Lien Agent are
received in such bank account prior to 12:00 noon, New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by the Second Lien Purchasers to the bank account designated by the
Priority Lien Agent are received in such bank account later than 12:00 noon,
New York City time.

 

(d)          Such sale shall be expressly made without representation or
warranty of any kind by the Priority Lien Secured Parties as to the Priority
Lien Obligations, the Collateral or otherwise and without recourse to any
Priority Lien Secured Party, except that the Priority Lien Secured Parties shall
represent and warrant severally as to the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then owing to it: (i) that such
applicable Priority Lien Secured Party owns such Priority Lien Obligations
(including unfunded commitments) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing; and (ii) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

 

 22[Vanguard Intercreditor Agreement]

 

 

(e)          After such sale becomes effective, the outstanding letters of
credit will remain enforceable against the issuers thereof and will remain
secured by the Priority Liens upon the Collateral in accordance with the
applicable provisions of the Priority Lien Documents as in effect at the time of
such sale, and the issuers of letters of credit will remain entitled to the
benefit of the Priority Liens upon the Collateral and sharing rights in the
proceeds thereof in accordance with the provisions of the Priority Lien
Documents as in effect at the time of such sale, as fully as if the sale of the
Priority Lien Debt had not been made, but only the Person or successor agent to
whom the Priority Liens are transferred in such sale will have the right to
foreclose upon or otherwise enforce the Priority Liens and only the Second Lien
Purchasers in the sale will have the right to direct such Person or successor as
to matters relating to the foreclosure or other enforcement of the Priority
Liens.

 

(f)          Each Grantor irrevocably consents to any assignment effected to one
or more Second Lien Purchasers pursuant to this Section 3.06 (so long as they
meet all eligibility standards contained in all relevant Priority Lien
Documents, other than obtaining the consent of any Grantor to an assignment to
the extent required by such Priority Lien Documents) for purposes of all
Priority Lien Documents and hereby agrees that no further consent from such
Grantor shall be required.

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.01         Release of Liens; Automatic Release of Second Liens.
(a) Prior to the Discharge of Priority Lien Obligations, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, agrees that, in the event the Priority Lien Agent or the requisite
Priority Lien Secured Parties under the Priority Lien Documents release the
Priority Lien on any Collateral, the Second Lien on such Collateral shall
terminate and be released automatically and without further action if (i) such
release is permitted under the Second Lien Documents, (ii) such release is
effected in connection with the Priority Lien Agent’s foreclosure upon, or other
exercise of rights or remedies with respect to, such Collateral, or (iii) such
release is effected in connection with a sale or other Disposition of any
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if the requisite Priority Lien
Secured Parties under the Priority Lien Documents shall have consented to such
sale or Disposition of such Collateral; provided that, in the case of each of
clauses (i), (ii) and (iii), the Second Liens on such Collateral shall attach to
(and shall remain subject and subordinate to all Priority Liens securing
Priority Lien Obligations, subject to the Priority Lien Cap) any proceeds of a
sale, transfer or other Disposition of Collateral not paid to the Priority Lien
Secured Parties or that remain after the Discharge of Priority Lien Obligations.
The Priority Lien Agent agrees to give the Second Lien Collateral Agent no less
than 10 Business Days advance written notice of any proposed release pursuant to
clauses (ii) and (iii) (other than pursuant to Section 363 of the Bankruptcy
Code) of this Section 4.01(b) (provided that such notice shall not be required
to the extent extraordinary exigent circumstances shall arise that would
irrevocably substantially impair the rights of the Priority Lien Secured Parties
if such release were to be delayed by such 10 Business Day period) (each such
notice, a “Priority Lien Release Notice”). Notwithstanding the foregoing in this
Section 4.01(a), if the Second Lien Purchasers have exercised their purchase
option (or have committed to exercise their purchase option) pursuant to
Section 3.06, no release pursuant to clauses (ii) and (iii) of this Section
4.01(a) shall be permitted under this Section 4.01(a) to the extent (and only to
the extent) that the Second Lien Purchasers shall not have defaulted on their
obligations to consummate the purchase of the Priority Lien Debt and other
obligations contemplated by Section 3.06.

 

 23[Vanguard Intercreditor Agreement]

 

 

(b)          Upon the receipt of an Officers’ Certificate as required pursuant
to Section 4.1(b) of the Second Lien Collateral Trust Agreement, the Second Lien
Collateral Agent agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent to evidence and confirm any release of
Collateral provided for in this Section 4.01.

 

Section 4.02         Certain Agreements With Respect to Insolvency or
Liquidation Proceedings. (a) The parties hereto acknowledge that this Agreement
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code and
shall continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against either Issuer or any of their
subsidiaries or any action taken in such Insolvency or Liquidation Proceeding,
including any attempted rejection under Section 365 of the Bankruptcy Code. All
references in this Agreement to an Issuer or any of its subsidiaries or any
other Grantor will include such Person or Persons as a debtor-in-possession and
any receiver or trustee for such Person or Persons in an Insolvency or
Liquidation Proceeding. For the purposes of this Section 4.02, unless otherwise
provided herein, clauses (b) through and including (o) shall be in full force
and effect prior to the Discharge of Priority Lien Obligations.

 

(b)          If either Issuer or any of their subsidiaries shall become subject
to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of financing (“DIP Financing”) to be provided
by one or more lenders under Section 364 of the Bankruptcy Code and/or the use
of cash collateral under Section 363 of the Bankruptcy Code, the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Secured Party,
agrees that neither it nor any other Second Lien Secured Party will raise any
objection to, contest or oppose, and each Second Lien Secured Party will waive
any claim such Person may now or hereafter have related to or in connection
with, any such financing or to the Liens on the Collateral securing the same
(“DIP Financing Liens”), or any use, sale or lease of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (A) the Priority Lien Agent or the
Priority Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral, (B) the maximum principal amount
of indebtedness permitted under such DIP Financing exceeds the sum of (I) the
amount of Priority Lien Obligations refinanced with the proceeds thereof (not
including the amount of any Excess Priority Lien Obligations) and (II) twenty
percent (20%) of the amount of then outstanding Priority Lien Debt, or (C) the
terms of such DIP Financing provide for the sale of a substantial part of the
Collateral (other than a sale or disposition pursuant to Section 363 of the
Bankruptcy Code and with respect to which the Second Lien Secured Parties are
deemed to have consented pursuant to Section 4.02(d)) or require the
confirmation of a plan of reorganization containing specific terms or provisions
(other than repayment in cash of such DIP Financing on the effective date
thereof). To the extent such DIP Financing Liens are senior to, or rank pari
passu with, the Priority Liens, the Second Lien Collateral Agent will, for
itself and on behalf of the other Second Lien Secured Parties, subordinate the
Second Liens on the Collateral to the Priority Liens and to such DIP Financing
Liens, so long as the Second Lien Collateral Agent, on behalf of the Second Lien
Secured Parties, retains Liens on all the Collateral, including proceeds thereof
arising after the commencement of any Insolvency or Liquidation Proceeding, with
the same priority relative to the Priority Liens as existed prior to the
commencement of the case under the Bankruptcy Code.

 

(c)          Prior to the Discharge of Priority Lien Obligations, without the
written consent of the Priority Lien Agent which consent is in its sole
discretion, the Second Lien Collateral Agent, for itself and on behalf of each
Second Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing.

 

 24[Vanguard Intercreditor Agreement]

 

 

(d)          The Second Lien Collateral Agent, for itself and on behalf of each
Second Lien Secured Party, agrees that it shall be deemed to have consented to,
and shall not object to, oppose or contest (or join with or support any other
party objecting to, opposing or contesting) a sale or other Disposition, a
motion to sell or Dispose or the bidding procedure for such sale or Disposition
of any Collateral (or any portion thereof) under Section 363 of the Bankruptcy
Code or any other provision of the Bankruptcy Code (any such sale or motion, a
“Section 363 Event” and any notice or ruling issued by a court of competent
jurisdiction in respect of such Section 363 Event, a “Section 363 Notice”) if
the requisite Priority Lien Secured Parties under the Priority Lien Documents
shall have consented to such sale or Disposition, such motion to sell or Dispose
or such bidding procedure for such sale or Disposition of such Collateral and
all Priority Liens and Second Liens will attach to the proceeds of the sale in
the same respective priorities as set forth in this Agreement. Notwithstanding
the foregoing in this Section 4.02(d), if the Second Lien Purchasers have
exercised their purchase option (or have committed to exercise their purchase
option) pursuant to Section 3.06(a), Section 363 Objections shall be permitted
to be made by the Second Lien Collateral Agent or any Second Lien Secured Party,
but only so long as the Second Lien Purchasers shall not have defaulted on their
obligations to consummate the purchase of the Priority Lien Debt and other
obligations contemplated by Section 3.06.

 

(e)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, waives any claim that it may now or hereafter
have against the Priority Lien Agent or any other Priority Lien Secured Party
arising out of any DIP Financing Liens (that is granted in a manner that is
consistent with this Agreement) or administrative expense priority under
Section 364 of the Bankruptcy Code.

 

(f)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, agrees that neither the Second Lien Collateral
Agent nor any other Second Lien Secured Party will file or prosecute in any
Insolvency or Liquidation Proceeding any motion for adequate protection (or any
comparable request for relief) based upon their interest in the Collateral, nor
object to, oppose or contest (or join with or support any other party objecting
to, opposing or contesting) (i) any request by the Priority Lien Agent or any
other Priority Lien Secured Party for adequate protection or (ii) any objection
by the Priority Lien Agent or any other Priority Lien Secured Party to any
motion, relief, action or proceeding based on the Priority Lien Agent or
Priority Lien Secured Parties claiming a lack of adequate protection, except
that the Second Lien Secured Parties may:

 

(A)         freely seek and obtain relief granting adequate protection in the
form of a replacement lien co-extensive in all respects with, but subordinated
(as set forth in Section 2.01) to, and with the same relative priority to the
Priority Liens as existed prior to the commencement of the Insolvency or
Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and

 

(B)         freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations.

 

(g)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, waives any claim it or any such other Second
Lien Secured Party may now or hereafter have against the Priority Lien Agent or
any other Priority Lien Secured Party (or their representatives) arising out of
any election by the Priority Lien Agent or any Priority Lien Secured Parties, in
any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

 

 25[Vanguard Intercreditor Agreement]

 

 

(h)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party shall support or vote to accept any plan of reorganization or
disclosure statement of either Issuer or any other Grantor unless (i) such plan
is accepted by the Class of Priority Lien Secured Parties in accordance with
Section 1126(c) of the Bankruptcy Code or otherwise provides for the payment in
full in cash of all Priority Lien Obligations (including all post-petition
interest approved by the bankruptcy court, fees and expenses and cash
collateralization of all letters of credit) on the effective date of such plan
of reorganization, or (ii) such plan provides on account of the Priority Lien
Secured Parties for the retention by the Priority Lien Agent, for the benefit of
the Priority Lien Secured Parties, of the Liens on the Collateral securing the
Priority Lien Obligations, and on all proceeds thereof whenever received, and
such plan also provides that any Liens retained by, or granted to, the Second
Lien Collateral Agent are only on property securing the Priority Lien
Obligations and shall have the same relative priority with respect to the
Collateral or other property, respectively, as provided in this Agreement with
respect to the Collateral. Except as provided herein, the Second Lien Secured
Parties shall remain entitled to vote their claims in any such Insolvency or
Liquidation Proceeding.

 

(i)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, agrees that, subject to the provisions of
Section 3.02, neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party, shall seek relief, pursuant to Section 362(d) of the Bankruptcy
Code or otherwise, from the automatic stay of Section 362(a) of the Bankruptcy
Code or from any other stay in any Insolvency or Liquidation Proceeding in
respect of the Collateral without the prior written consent of the Priority Lien
Agent, which consent is in its sole discretion.

 

(j)          Without the express written consent of the Priority Lien Agent,
which consent is in its sole discretion, neither the Second Lien Collateral
Agent nor any other Second Lien Secured Party shall (or shall join with or
support any other party in opposing, objecting to or contesting, as the case may
be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) oppose, object to or contest the determination of the extent of or validity
of any Liens held by any of Priority Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or
otherwise or (ii) oppose, object to or contest the payment to the Priority Lien
Secured Party of interest, fees or expenses, or to the cash collateralization of
letters of credit under Section 506(b) of the Bankruptcy Code.

 

(k)          Notwithstanding anything to the contrary contained herein, if in
any Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Second
Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that, any distribution or recovery they may receive in
respect of any Collateral shall be segregated and held in trust and forthwith
paid over, subject to the requirements of Section 6.01(a), to the Priority Lien
Agent for the benefit of the Priority Lien Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Agent that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. The Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party, hereby
appoints the Priority Lien Agent, and any officer or agent of the Priority Lien
Agent, with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party for the limited purpose of carrying out the provisions of this
Section 4.02(k) and taking any action and executing any instrument that the
Priority Lien Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(k), which appointment is irrevocable and coupled with an
interest.

 

(l)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, hereby agrees that the Priority Lien Agent
shall have the exclusive right to credit bid the Priority Lien Obligations and
further that neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party shall (or shall join with or support any other party in opposing,
objecting to or contesting, as the case may be) oppose, object to or contest
such credit bid by the Priority Lien Agent.

 

 26[Vanguard Intercreditor Agreement]

 

 

(m)          Without the consent of the Priority Lien Agent which is in its sole
discretion, the Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, agrees it will not file or join an involuntary
bankruptcy petition or seek the appointment of an examiner or a trustee for
either Issuer or any of their subsidiaries.

 

(n)          Neither Priority Lien Agent nor any other Priority Lien Secured
Party shall oppose or challenge any claim by the Second Lien Collateral Agent or
any other Second Lien Secured Party for the allowance or payment in any
Insolvency or Liquidation Proceeding of Second Lien Obligations consisting of
post-petition interest, fees or expenses pursuant to Section 506(b) of the
Bankruptcy Code, to the extent of the value of the Second Liens on the
Collateral, provided that if the Priority Lien Agent or any other Priority Lien
Secured Party shall have made any such claim, such claim (i) shall have been
approved or (ii) will be approved contemporaneously with the approval of any
such claim by the Second Lien Collateral Agent or any Second Lien Secured Party,
as applicable.

 

(o)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, waives any right to assert or enforce any claim
under Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral.

 

Section 4.03         Reinstatement. If any Priority Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of any Grantor any amount (a “Recovery”) for any
reason whatsoever, then the Priority Lien Obligations shall be reinstated to the
extent of such Recovery and the Priority Lien Secured Parties shall be entitled
to a reinstatement of Priority Lien Obligations with respect to all such
recovered amounts. The Second Lien Collateral Agent, for itself and on behalf of
each other Second Lien Secured Party, agrees that if, at any time, a Second Lien
Secured Party receives notice of any Recovery, the Second Lien Collateral Agent
or any other Second Lien Secured Party shall promptly pay over to the Priority
Lien Agent any payment received by it and then in its possession or under its
control in respect of any Collateral subject to any Priority Lien securing such
Priority Lien Obligations and shall promptly turn any Collateral subject to any
such Priority Lien then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made. If this Agreement shall have been terminated prior to any
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement. Any amounts received by the Second Lien Collateral Agent or any
other Second Lien Secured Party and then in its possession or under its control
on account of the Second Lien Obligations, after the termination of this
Agreement shall, in the event of a reinstatement of this Agreement pursuant to
this Section 4.03 and to the extent consistent with Section 6.01(a), be held in
trust for and paid over to the Priority Lien Agent for the benefit of the
Priority Lien Secured Parties for application to the reinstated Priority Lien
Obligations until the discharge thereof. This Section 4.03 shall survive
termination of this Agreement.

 

 27[Vanguard Intercreditor Agreement]

 

 

Section 4.04         Refinancings; Additional Second Lien Debt.

 

(a)          The Priority Lien Obligations and the Second Lien Obligations may
be Replaced, by any Priority Substitute Credit Facility or Second Lien
Substitute Facility, as the case may be, in each case, without notice to, or the
consent of any Secured Party, all without affecting the Lien priorities provided
for herein or the other provisions hereof; provided, that (i) the Priority Lien
Agent and the Second Lien Collateral Agent shall receive on or prior to
incurrence of a Priority Substitute Credit Facility or Second Lien Substitute
Facility (A) an Officers’ Certificate from each Issuer stating that (I) the
incurrence thereof is permitted by each applicable Secured Debt Document to be
incurred and (II) the requirements of Section 4.06 have been satisfied, and
(B) a Priority Confirmation Joinder from the holders or lenders of any
indebtedness that Replaces the Priority Lien Obligations or the Second Lien
Obligations (or an authorized agent, trustee or other representative on their
behalf), (ii) the aggregate outstanding principal amount of the Priority Lien
Obligations, after giving effect to such Priority Substitute Credit Facility,
shall not exceed the Priority Lien Cap and (iii) on or before the date of such
incurrence, such Priority Substitute Credit Facility or Second Lien Substitute
Facility is designated by an Issuer, in an Officers’ Certificate delivered to
the Priority Lien Agent and the Second Lien Collateral Agent, as “Priority Lien
Debt” or “Second Lien Debt”, as applicable, for the purposes of the Secured Debt
Documents and this Agreement; provided that no Series of Secured Debt may be
designated as more than one of Priority Lien Debt or Second Lien Debt.

 

(b)          the Issuers will be permitted to designate as an additional holder
of Second Lien Obligations hereunder each Person who is, or who becomes, the
registered holder of Second Lien Debt incurred by the Issuers after the date of
this Agreement in accordance with the terms of all applicable Secured Debt
Documents. The Issuers may effect such designation by delivering to the Priority
Lien Agent and the Second Lien Collateral Agent, each of the following:

 

(i)          an Officers’ Certificate stating that the Issuers intend to incur
Additional Second Lien Obligations which will be Second Lien Debt, which will be
permitted by each applicable Secured Debt Document to be incurred and secured by
a Second Lien equally and ratably with all previously existing and future Second
Lien Debt;

 

(ii)         an authorized agent, trustee or other representative on behalf of
the holders or lenders of any Additional Second Lien Obligations must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Second Lien Obligations a Priority Confirmation Joinder, and,
to the extent necessary or appropriate to facilitate such transaction, a new
intercreditor agreement substantially similar to this Agreement, as in effect on
the date hereof; and

 

(iii)        evidence that the Issuers have duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations deemed necessary by
the Issuers and the holder of such Additional Second Lien Obligations or its
Secured Debt Representative, to ensure that the Additional Second Lien
Obligations are secured by the Collateral in accordance with the Second Lien
Security Documents (provided that such filings and recordings may be authorized,
executed and recorded following any incurrence on a post-closing basis if
permitted by the Second Lien Representative for such Additional Second Lien
Obligations).

 

For the avoidance of doubt, the deliveries set forth in clauses (i) through
(iii) of Section 4.04(b) shall not be required (and shall be deemed satisfied)
in connection with an issuance of Additional Notes constituting Second Lien
Indenture Notes.

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Issuers or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.

 

 28[Vanguard Intercreditor Agreement]

 

 

Each of the then-exiting Priority Lien Agent and the Second Lien Collateral
Agent shall be authorized to execute and deliver such documents and agreements
(including amendments or supplements to this Agreement) as such holders,
lenders, agent, trustee or other representative may reasonably request to give
effect to any such Replacement or any incurrence of Additional Notes or
Additional Second Lien Obligations, it being understood that the Priority Lien
Agent and the Second Lien Collateral Agent or (if permitted by the terms of the
applicable Secured Debt Documents) the Grantors, without the consent of any
other Secured Party or (in the case of the Grantors) one or more Secured Debt
Representatives, may amend, supplement, modify or restate this Agreement to the
extent necessary or appropriate to facilitate such amendments or supplements to
effect such Replacement or incurrence all at the expense of the Grantors. Upon
the consummation of such Replacement or incurrence and the execution and
delivery of the documents and agreements contemplated in the preceding sentence,
the holders or lenders of such indebtedness and any authorized agent, trustee or
other representative thereof shall be entitled to the benefits of this
Agreement.

 

Section 4.05         Amendments to Second Lien Documents. Prior to the Discharge
of Priority Lien Obligations, without the prior written consent of the Priority
Lien Agent, no Second Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document, would (i) adversely affect the lien
priority rights of the Priority Lien Secured Parties or the rights of the
Priority Lien Secured Parties to receive payments owing pursuant to the Priority
Lien Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing the Collateral granted under the Second Lien Security Documents,
(iii) confer any additional rights on the Second Lien Collateral Agent or any
other Second Lien Secured Party in a manner adverse to the Priority Lien Secured
Parties, or (iv) contravene the provisions of this Agreement or the Priority
Lien Documents.

 

Section 4.06         Legends. Each of (a) the Priority Lien Agent acknowledges
with respect to the Priority Credit Agreement and the Priority Lien Security
Documents, and (b) the Second Lien Collateral Agent acknowledges with respect to
(i) the Second Lien Indenture and the Indenture Second Lien Security Documents,
and (ii) the Additional Second Lien Debt Facility and the Additional Second Lien
Security Documents, if any, that the Second Lien Indenture, the Additional
Second Lien Debt Facility (if any), the Second Lien Documents (other than
control agreements to which both the Priority Lien Agent and the Second Lien
Collateral Agent are parties) and each associated Security Document (other than
control agreements to which both the Priority Lien Agent and the Second Lien
Collateral Agent are parties) granting any security interest in the Collateral
will contain the appropriate legend set forth on Annex I.

 

Section 4.07         Second Lien Secured Parties Rights as Unsecured Creditors;
Judgment Lien Creditor. Both before and during an Insolvency or Liquidation
Proceeding, any of the Second Lien Secured Parties may take any actions and
exercise any and all rights that would be available to a holder of unsecured
claims; provided, however, that the Second Lien Secured Parties may not take any
of the actions prohibited by Section 3.05(a) or Section 4.02 or any other
provisions in this Agreement; provided, further, that in the event that any of
the Second Lien Secured Parties becomes a judgment lien creditor in respect of
any Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Second Lien Obligations, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Priority Lien Obligations) as the Second Liens are subject to
this Agreement.

 

Section 4.08         Postponement of Subrogation. The Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party, hereby
agrees that no payment or distribution to any Priority Lien Secured Party
pursuant to the provisions of this Agreement shall entitle any Second Lien
Secured Party to exercise any rights of subrogation in respect thereof until, in
the case of the Second Lien Secured Parties, the Discharge of Priority Lien
Obligations shall have occurred. Following the Discharge of Priority Lien
Obligations, but subject to the reinstatement as provided in Section 4.03, each
Priority Lien Secured Party will execute such documents, agreements, and
instruments as any Second Lien Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Priority
Lien Obligations resulting from payments or distributions to such Priority Lien
Secured Party by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Priority Lien Secured Party are paid by such Person upon request for
payment thereof.

 

 29[Vanguard Intercreditor Agreement]

 

 

Section 4.09         Acknowledgment by the Secured Debt Representatives. Each of
the Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties and the Second Lien Collateral Agent, for itself and on behalf
of the other Second Lien Secured Parties, hereby acknowledges that this
Agreement is a material inducement to enter into a business relationship, that
each has relied on this Agreement to enter into the Priority Credit Agreement
and the Second Lien Indenture, as applicable, and all documentation related
thereto, and that each will continue to rely on this Agreement in their related
future dealings.

 

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01         General. Prior to the Discharge of Priority Lien
Obligations, the Priority Lien Agent agrees that if it shall at any time hold a
Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any Account in which such Collateral is held,
and if such Collateral or any such Account is in fact in the possession or under
the control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee for the Second Lien Collateral Agent for the sole purpose of
perfecting the Second Lien of the Second Lien Collateral Agent on such
Collateral. It is agreed that the obligations of the Priority Lien Agent and the
rights of the Second Lien Collateral Agent and the other Second Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien on any such Collateral and shall have no responsibility, duty, obligation
or liability to the Second Lien Collateral Agent, any other Second Lien Secured
Party or any other Person for such perfection or failure to perfect, it being
understood that the sole purpose of this Article is to enable the Second Lien
Secured Parties to obtain a perfected Second Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent. The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, this
Agreement or any other document or theory, a fiduciary relationship in respect
of any Priority Lien Secured Party, the Second Lien Collateral Agent or any
Second Lien Secured Party. Subject to Section 4.03, from and after the Discharge
of Priority Lien Obligations, the Priority Lien Agent shall take all such
actions in its power as shall reasonably be requested by the Second Lien
Collateral Agent (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral or any such Account (in each case to
the extent the Second Lien Collateral Agent has a Lien on such Collateral or
Account after giving effect to any prior or concurrent releases of Liens) to the
Second Lien Collateral Agent for the benefit of all Second Lien Secured Parties.

 

Section 5.02         Deposit Accounts. Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time (within the meaning of the term “control” as relates to
Accounts under Articles 8 and 9 of the New York UCC), the Priority Lien Agent
will act as gratuitous bailee for the Second Lien Collateral Agent for the
purpose of perfecting the Liens of the Second Lien Secured Parties in such
Accounts and the cash and other assets therein as provided in Section 3.01 (but
will have no duty, responsibility or obligation to the Second Lien Secured
Parties (including, without limitation, any duty, responsibility or obligation
as to the maintenance of such control, the effect of such arrangement or the
establishment of such perfection) except as set forth in the last sentence of
this Section 5.02(a)). Unless the Second Liens on such Collateral shall have
been or concurrently are released, after the occurrence of Discharge of Priority
Lien Obligations, the Priority Lien Agent shall, at the request of the Second
Lien Collateral Agent, cooperate with the Grantors and the Second Lien
Collateral Agent (at the expense of the Grantors) in permitting control of any
other Accounts to be transferred to the Second Lien Collateral Agent (or for
other arrangements with respect to each such Accounts satisfactory to the Second
Lien Collateral Agent to be made).

 



 30[Vanguard Intercreditor Agreement]

 

 

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01         Application of Proceeds. Prior to the Discharge of Priority
Lien Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral will be applied:

 

(a)          first, to the payment in full in cash of all Priority Lien
Obligations that are not Excess Priority Lien Obligations,

 

(b)          second, to the payment in full in cash of all Second Lien
Obligations,

 

(c)          third, to the payment in full in cash of all Excess Priority Lien
Obligations, and

 

(d)          fourth, to the Issuers or as otherwise required by applicable law.

 

Section 6.02         Determination of Amounts. Whenever a Secured Debt
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any Priority Lien Obligations (or the existence of any commitment to
extend credit that would constitute Priority Lien Obligations), Second Lien
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the other Secured Debt Representatives and shall
be entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Secured Debt Representative shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Secured Debt Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Issuers.
Each Secured Debt Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to the Issuers or any of
their subsidiaries, any Secured Party or any other Person as a result of such
determination.

 

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

 

Section 7.01         No Reliance; Information. The Priority Lien Secured Parties
and the Second Lien Secured Parties shall have no duty to disclose to any Second
Lien Secured Party or to any Priority Lien Secured Party, as the case may be,
any information relating to the Issuers or any of the other Grantors, or any
other circumstance bearing upon the risk of non-payment of any of the Priority
Lien Obligations or the Second Lien Obligations, as the case may be, that is
known or becomes known to any of them or any of their Affiliates. In the event
any Priority Lien Secured Party or any Second Lien Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Second Lien Secured Party or any Priority Lien Secured Party,
as the case may be, it shall be under no obligation (a) to make, and shall not
make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (b) to provide any additional
information or to provide any such information on any subsequent occasion or
(c) to undertake any investigation.

 

 31[Vanguard Intercreditor Agreement]

 

 

Section 7.02         No Warranties or Liability.

 

(a)          The Priority Lien Agent, for itself and on behalf of the other
Priority Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.

 

(b)          The Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Priority
Lien Agent nor any other Priority Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Priority Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

 

(c)          The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to the Second Lien Collateral Agent or any
other Second Lien Secured Party, and the Second Lien Collateral Agent and the
other Second Lien Secured Parties shall have no express or implied duty to the
Priority Lien Agent or any other Priority Lien Secured Party, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien Document
and any Second Lien Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.

 

(d)          The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party, hereby waives any claim that may be had against
the Priority Lien Agent or any other Priority Lien Secured Party arising out of
any actions which the Priority Lien Agent or such Priority Lien Secured Party
takes or omits to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any Collateral, and actions with respect to the collection of any claim
for all or only part of the Priority Lien Obligations from any account debtor,
guarantor or any other party) in accordance with this Agreement and the Priority
Lien Documents or the valuation, use, protection or release of any security for
such Priority Lien Obligations.

 

Section 7.03         Obligations Absolute. The Lien priorities provided for
herein and the respective rights, interests, agreements and obligations
hereunder of the Priority Lien Agent and the other Priority Lien Secured
Parties, the Second Lien Collateral Agent and the other Second Lien Secured
Parties shall remain in full force and effect irrespective of:

 

(a)          any lack of validity or enforceability of any Secured Debt
Document;

 

(b)          any change in the time, place or manner of payment of, or in any
other term of (including the Replacing of), all or any portion of the Priority
Lien Obligations, it being specifically acknowledged that a portion of the
Priority Lien Obligations consists or may consist of indebtedness that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed;

 

 32[Vanguard Intercreditor Agreement]

 

 

(c)          any amendment, waiver or other modification, whether by course of
conduct or otherwise, of any Secured Debt Document;

 

(d)          the securing of any Priority Lien Obligations or Second Lien
Obligations with any additional collateral or guarantees, or any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral or any release of any guarantee securing any
Priority Lien Obligations or Second Lien Obligations;

 

(e)          the commencement of any Insolvency or Liquidation Proceeding in
respect of the Issuers or any other Grantor; or

 

(f)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Issuers or any other Grantor in respect of
the Priority Lien Obligations or the Second Lien Obligations.

 

Section 7.04         Grantors Consent. Each Grantor hereby consents to the
provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.01         Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)          Such party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.

 

(b)          This Agreement has been duly executed and delivered by such party.

 

(c)          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any Governmental Authority of which the failure to
obtain could reasonably be expected to have a Material Adverse Effect (as
defined in the Priority Credit Agreement), (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

Section 8.02         Representations and Warranties of Each Representative. Each
of the Priority Lien Agent and the Second Lien Collateral Agent represents and
warrants to the other parties hereto that it is authorized under the Priority
Credit Agreement and the Second Lien Collateral Trust Agreement, as the case may
be, to enter into this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01         Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

 33[Vanguard Intercreditor Agreement]

 

 

(a)          if to the Original Priority Lien Agent, to it at:

 

Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Mr. Phil Ballard
Facsimile No: 281-271-8970
Telephone: 713-821-4789

 

(b)          if to the Original Second Lien Collateral Agent, to it at:

 

U.S. Bank National Association
Corporate Trust Services
EX-TX-WSFH
555 San Felipe Street, 11th Floor
Houston, Texas 77056
Fax: 713.235.9213
Attention: Mauri Cowen

 

With a copy to (which shall not constitute notice):

 

Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Fax: 832.397.8012
Attention: Cassandra Mott

 

(c)          if to any other Secured Debt Representative, to such address as
specified in the Priority Confirmation Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among the Issuers, the Priority Lien Agent
and the Second Lien Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

 

 34[Vanguard Intercreditor Agreement]

 

 

Section 9.02         Waivers; Amendment. (a) No failure or delay on the part of
any party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured Debt Representative; provided, however,
that this Agreement may be amended from time to time as provided in
Section 4.04. Any amendment of this Agreement that is proposed to be effected
without the consent of a Secured Debt Representative as permitted by the proviso
to the preceding sentence shall be submitted to such Secured Debt Representative
for its review at least 5 Business Days prior to the proposed effectiveness of
such amendment.

 

Section 9.03         Actions Upon Breach; Specific Performance. (a) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior
written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.

 

(b)          Prior to the Discharge of Priority Lien Obligations, should any
Second Lien Secured Party, contrary to this Agreement, in any way take, attempt
to or threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(A) may obtain relief against such Second Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Collateral Agent on behalf of each
Second Lien Secured Party that (I) the Priority Lien Secured Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (II) each Second Lien Secured Party waives any defense that the
Grantors and/or the Priority Lien Secured Parties cannot demonstrate damage
and/or be made whole by the awarding of damages, and (B) shall be entitled to
damages, as well as reimbursement for all reasonable and documented costs and
expenses incurred in connection with any action to enforce the provisions of
this Agreement.

 

Section 9.04         Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third party beneficiaries of, this Agreement. No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.

 

Section 9.05         Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

Section 9.06         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

 35[Vanguard Intercreditor Agreement]

 

 

Section 9.07         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.08         Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.09         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.10         Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

 36[Vanguard Intercreditor Agreement]

 

 

Section 9.11         Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control; provided, however,
that if any of the provisions of the Second Lien Security Documents limit,
qualify or conflict with the duties imposed by the provisions of the TIA, in
each case, the TIA shall control.

 

Section 9.12         Provisions Solely to Define Relative Rights. The provisions
of this Agreement are and are intended solely for the purpose of defining the
distinct and separate relative rights of the Priority Lien Secured Parties and
the Second Lien Secured Parties. None of the Issuers, any other Grantor or any
other creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to or will amend,
waive or otherwise modify the provisions of the Priority Credit Agreement, or
the Second Lien Indenture, as applicable), and except as expressly provided in
this Agreement neither the Issuers nor any other Grantor may rely on the terms
hereof (other than Sections 4.01, 4.02, 4.04, or 4.05, Article VII and
Article IX). Nothing in this Agreement is intended to or shall impair the
obligations of the Issuers or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any Secured Debt Document,
the Grantors shall not be required to act or refrain from acting pursuant to
this Agreement, any Priority Lien Document or any Second Lien Document with
respect to any Collateral in any manner that would cause a default under any
Priority Lien Document.

 

Section 9.13         Certain Terms Concerning the Second Lien Collateral Agent.
The Second Lien Collateral Agent is executing and delivering this Agreement
solely in its capacity as such and pursuant to direction set forth in the Second
Lien Collateral Trust Agreement; and in so doing, the Second Lien Collateral
Agent shall not be responsible for the terms or sufficiency of this Agreement
for any purpose. The Second Lien Collateral Agent shall have no duties or
obligations under or pursuant to this Agreement other than such duties and
obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed. In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Second Lien Collateral Agent shall have and be protected by all
of the rights, immunities, indemnities and other protections granted to it under
the Second Lien Indenture and the other Second Lien Documents (including without
limitation Article 5 and Section 7.8 of the Second Lien Collateral Trust
Agreement).

 

Section 9.14         Certain Terms Concerning the Priority Lien Agent and the
Second Lien Collateral Agent. None of the Priority Lien Agent or the Second Lien
Collateral Agent shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement. None of
the Priority Lien Agent or the Second Lien Collateral Agent shall have
individual liability to any Person if it shall mistakenly pay over or distribute
to any Secured Party (or an Issuer or any other Grantor) any amounts in
violation of the terms of this Agreement, so long as the Priority Lien Agent or
the Second Lien Collateral Agent, as the case may be, is acting in good faith.
Each party hereto hereby acknowledges and agrees that each of the Priority Lien
Agent and the Second Lien Collateral Agent is entering into this Agreement
solely in its capacity under the Priority Lien Documents and the Second Lien
Documents, respectively, and not in its individual capacity. The Priority Lien
Agent shall not be deemed to owe any fiduciary duty to the Second Lien
Collateral Agent or any other Second Lien Representative or any other Second
Lien Secured Party; and the Second Lien Collateral Agent shall not be deemed to
owe any fiduciary duty to the Priority Lien Agent or any other Priority Lien
Secured Party.

 

 37[Vanguard Intercreditor Agreement]

 

 

Section 9.15         Authorization of Secured Agents. By accepting the benefits
of this Agreement and the other Priority Lien Security Documents, each Priority
Lien Secured Party authorizes the Priority Lien Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Lien Security Documents, each Second Lien Secured Party authorizes the
Second Lien Collateral Agent to enter into this Agreement and to act on its
behalf as collateral agent hereunder and in connection herewith.

 

Section 9.16         Further Assurances. Each of the Priority Lien Agent, for
itself and on behalf of the other Priority Lien Secured Party, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent or the Second Lien Collateral Agent may reasonably request, to effectuate
the terms of this Agreement, including the relative Lien priorities provided for
herein.

 

Section 9.17         Relationship of Secured Parties. Nothing set forth herein
shall create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Second Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Second Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith. Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and none of the Priority Lien Agent or the Second
Lien Collateral Agent makes any warranty or representation to the other Secured
Debt Representatives or the Secured Parties for which it acts as agent nor does
it rely upon any representation of the other agents or the Secured Parties for
which it acts as agent with respect to matters identified or referred to in this
Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

 38[Vanguard Intercreditor Agreement]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CITIBANK, N.A., as Priority Lien Agent         By: /s/ Jeff Ard   Name: Jeff
Ard   Title: Director

 

Signature Page
Intercreditor Agreement



 



 

 



 

  U.S. BANK NATIONAL ASSOCIATION,   as Second Lien Collateral Agent         By:
/s/ Mauri J. Cowen   Name: Mauri J. Cowen   Title: Vice President

 



 

 



 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:         VANGUARD
NATURAL GAS, LLC         By: /s/ Scott W. Smith     Scott W. Smith     President
and Chief Executive Officer         VNR FINANCE CORP.         By: /s/ Scott W.
Smith     Scott W. Smith     President and Chief Executive Officer        
VANGUARD NATURAL RESOURCES, LLC         By: /s/ Scott W. Smith     Scott W.
Smith     President and Chief Executive Officer

 



 

 



 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:           VANGUARD
OPERATING, LLC   ENCORE CLEAR FORK PIPELINE, LLC           By: /s/ Scott W.
Smith   By: /s/ Scott W. Smith   Scott W. Smith     Scott W. Smith   President
and Chief Executive Officer     President and Chief Executive Officer          
VNR HOLDINGS, LLC   EAGLE ROCK ENERGY ACQUISITION CO. II, INC.           By: /s/
Scott W. Smith   By: /s/ Scott W. Smith   Scott W. Smith     Scott W. Smith  
President and Chief Executive Officer     President and Chief Executive Officer
          EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.   EAGLE ROCK
ACQUISITION PARTNERSHIP II, L.P.       By: /s/ Scott W. Smith   By: /s/ Scott W.
Smith   Scott W. Smith     Scott W. Smith   President and Chief Executive
Officer     President and Chief Executive Officer           EAGLE ROCK ENERGY
ACQUISITION CO., INC.   EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.       By:
/s/ Scott W. Smith   By: /s/ Scott W. Smith   Scott W. Smith     Scott W. Smith
  President and Chief Executive Officer     President and Chief Executive
Officer           EAGLE ROCK ACQUISITION PARTNERSHIP, L.P.   ESCAMBIA OPERATING
CO. LLC       By: /s/ Scott W. Smith   By: /s/ Scott W. Smith   Scott W. Smith  
  Scott W. Smith   President and Chief Executive Officer     President and Chief
Executive Officer           ESCAMBIA ASSET CO. LLC           By: /s/ Scott W.
Smith       Scott W. Smith       President and Chief Executive Officer    

 



 

 



 

ANNEX I

 

Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility and the Second Lien Documents

 

Reference is made to the Intercreditor Agreement, dated as of February 10, 2016,
between CITIBANK, N.A., as Priority Lien Agent (as defined therein), and U.S.
BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as defined therein)
(the “Intercreditor Agreement”). Each holder of any Additional Second Lien
Obligations, by its acceptance of such Additional Second Lien Obligations
(i) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (ii) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (iii) authorizes
and instructs the Second Lien Collateral Agent on behalf of each Second Lien
Secured Party (as defined therein) to enter into the Intercreditor Agreement as
Second Lien Collateral Agent on behalf of such Second Lien Secured Parties. The
foregoing provisions are intended as an inducement to the lenders under the
Priority Credit Agreement to extend credit to Vanguard and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

 

Provision for all Priority Lien Security Documents, Indenture Second Lien
Security Documents and any Additional Second Lien Security Documents that Grant
a Security Interest in Collateral

 

Reference is made to the Intercreditor Agreement, dated as of February 10, 2016,
between CITIBANK, N.A., as Priority Lien Agent (as defined therein), and U.S.
BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as defined therein)
(the “Intercreditor Agreement”). Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby, [(i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement,]1 [(i)][(ii)] agrees (or is deemed to agree) that it
will be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, [(ii)][(iii)] authorizes (or is deemed to authorize)
the [Priority Lien Agent] [Second Lien Collateral Agent] on behalf of such
Person to enter into, and perform under, the Intercreditor Agreement and
[(iii)][(iv)] acknowledges (or is deemed to acknowledge) that a copy of the
Intercreditor Agreement was delivered, or made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

 



1 This bracketed language would not apply to the Priority Lien Security
Documents.

 

 Annex I - 1[Vanguard Intercreditor Agreement]

 

 

EXHIBIT A
to Intercreditor Agreement

 

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of February 10, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) between Citibank, N.A.,
as Priority Lien Agent for the Priority Lien Secured Parties (as defined
therein), and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent
for the Second Lien Secured Parties (as defined therein).

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being Additional Second Lien Obligations under the Intercreditor
Agreement.

 

1.           Joinder. The undersigned, [_______________], a [_______________],
(the “New Representative”) as [trustee] [collateral agent] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the Additional Second Lien
Obligations] hereby:

 

(a)         represents that the New Representative has been authorized to become
a party to the Intercreditor Agreement on behalf of the [Priority Lien Secured
Parties under a Priority Substitute Credit Facility] [Indenture Second Lien
Secured Parties under the Second Lien Substitute Facility] [Additional Second
Lien Secured Parties under the Additional Second Lien Debt Facility] as [a
Priority Lien Agent under a Priority Substitute Credit Facility] [a Second Lien
Collateral Agent under a Second Lien Substitute Facility] [Secured Debt
Representative] [Second Lien Representative] under the Intercreditor Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement as of the date thereof; and

 

(b)         agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

[Address];

 

2.           Priority Confirmation.

 

[Option A: to be used if additional debt constitutes Priority Lien Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as administrative agent hereby
agrees, for the benefit of all Secured Parties and each future Secured Debt
Representative, and as a condition to being treated as Priority Lien Obligations
under the Intercreditor Agreement, that the New Representative is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens. [or]

 

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt [that constitutes
Second Lien Substitute Facility] for which the undersigned is acting as [Second
Lien Representative][Second Lien Collateral Agent] hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Obligations under the Intercreditor
Agreement, that:

 

  Exhibit A - 1[Vanguard Intercreditor Agreement]

 

 

(a)         all Second Lien Obligations will be and are secured equally and
ratably by all Second Liens at any time granted by the Issuers or any other
Grantor to secure any Obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting Collateral for such Series
of Second Lien Debt, and that all such Second Liens will be enforceable by the
Second Lien Collateral Agent with respect to such Series of Second Lien Debt for
the benefit of all Second Lien Secured Parties equally and ratably;

 

(b)         the New Representative and each holder of Obligations in respect of
the Series of Second Lien Debt for which the undersigned is acting as Second
Lien Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens and Second
Liens and the order of application of proceeds from enforcement of Priority
Liens and Second Liens; and

 

(c)         the New Representative and each holder of Obligations in respect of
the Series of Second Lien Debt for which the undersigned is acting as Second
Lien Representative appoints the Second Lien Collateral Agent and consents to
the terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Agent of, and directs the Second Lien Collateral Agent to perform,
its obligations under the Intercreditor Agreement and the Second Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.

 

3.          Full Force and Effect of Intercreditor Agreement. Except as
expressly supplemented hereby, the Intercreditor Agreement shall remain in full
force and effect.

 

4.          Governing Law and Miscellaneous Provisions. The provisions of
Article IX of the Intercreditor Agreement will apply with like effect to this
Priority Confirmation Joinder.

 

5.          Expenses. The Issuers agree to reimburse each Secured Debt
Representative for its reasonable out of pocket expenses in connection with this
Priority Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

  Exhibit A - 2[Vanguard Intercreditor Agreement]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].

 

  [insert name of New Representative]       By:     Name:     Title:  

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

      as Priority Lien Agent         By:     Name:     Title:  

 

The Second Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Agent for the
New Representative and the holders of the Obligations represented thereby]:

 

      as Second Lien Collateral Agent       By:     Name:     Title:  

 

  Exhibit A - 3[Vanguard Intercreditor Agreement]

 

 

  Acknowledged and Agreed to by:       VANGUARD NATURAL GAS, LLC, as Borrower  
      By:     Name:     Title:           VNR FINANCE CORP.         By:     Name:
    Title:  

 

  Exhibit A - 4[Vanguard Intercreditor Agreement]

 

 

EXHIBIT B
to Intercreditor Agreement

 

SECURITY DOCUMENTS

 

PART A.

 

List of Priority Lien Security Documents

 

1.Security Agreement dated as of September 30, 2011 among Vanguard Natural Gas,
LLC, each of the other Grantors party thereto, and the Priority Lien Agent as
Administrative Agent for the Priority Lien Secured Parties.

 

2.Each mortgage and deed of trust entered into as of September 30, 2011 and
thereafter, executed and delivered by Vanguard Natural Gas, LLC or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Priority Lien Agent, to secure the Priority Lien Obligations, except to the
extent released by the Priority Lien Agent in accordance with this Agreement and
the Priority Lien Security Documents.

 

3.Each UCC Financing Statement filed in connection with the documents listed in
items 1 and 2 of this Part A.

 

PART B.

 

List of Indenture Second Lien Security Documents

 

1.Second Lien Security Agreement, dated as of February 10, 2016, by and among
Vanguard Natural Gas, LLC, each of the other Grantors party thereto, and U.S.
Bank National Association, as Collateral Agent, for the ratable benefit of the
Secured Parties (as defined therein).

 

2.Each mortgage and deed of trust entered into on or after the date hereof,
executed and delivered by Vanguard Natural Gas, LLC or any other Grantor
creating (or purporting to create) a Lien upon Collateral in favor of the Second
Lien Collateral Agent, to secure the Second Lien Obligations, except to the
extent released by the Second Lien Collateral Agent in accordance with this
Agreement and the Second Lien Security Documents.

 

3.Each UCC Financing Statement filed in connection with the documents listed in
items 1 and 2 of this Part B.

 

  Exhibit B - 1[Vanguard Intercreditor Agreement]

